Exhibit 10.1
CONSOLIDATION AND MODIFICATION AGREEMENT
(“CAMA”)
 
This CAMA is made this 24th day of August, 2020 between Infinite Group, Inc., a
Delaware Corporation with Offices at 175 Sully's Trail Ste 202 Pittsford, NY
14534 ("Borrower") and Dr. Allan Robbins individually, residing at XXXXXXXXXX,
Webster, NY 14580 ("Lender").
 
WORDS USED OFTEN IN THIS DOCUMENT:
“Agreement”- this document which is dated August 24, 2020 and the schedules
attached hereto will be called the agreement.
“Borrower”- Infinite Group Inc. is the “Borrower”.
“Lender”- Dr. Allan Robbins is the “Lender”.
“Pending Notes”- There are 3 separate outstanding notes which this agreement
addresses. The first Note consists of a consolidation of multiple loans (between
2/25/03 and 2/26/04) into a singular note (10/1/05) in the aggregate principal
amount of $264,000.00 The second note (10/2/09) was in the original principal
amount of $50,000.00 which principal amount was reduced to $30,000.00 by two
payments of $10,000.00 (10/21/09 and 12/07/09). The third note (8/13/10) is in
the principal amount of $40,000.00
 
WHEREAS Lender loaned Borrower monies in varying amounts under various terms
between 2003 and 2011 as reflected in multiple and particular executed
Promissory and Demand Notes;
 
WHEREAS on October 1, 2005 the Parties consolidated certain multiple Promissory
Notes into a singular note and also agreed to separate Demand Notes (the
“Pending Notes”) in favor of the Lender, which collectively reflect the entirety
of the total of all monies loaned by Lender to Borrower;
 
WHEREAS the Lender has not loaned any further monies to Borrower since October
17, 2011;
 
WHEREAS the Parties agree that as of August 24, 2020 the total aggregate amount
Borrower owes Lender in the Pending Notes, inclusive of principal, interest and
all costs is $716,473.00 ("Total Debt");
 
WHEREAS the Borrower desires to retire a portion of said Total Debt by payment
to Lender in the amount of $550,000.00 and Lender in exchange desires to release
Borrower of the terms of the Pending Notes and the Parties desire to execute a
new Promissory Note to obligate Borrower to Lender for the total remainder debt
of $166,473.00.
 
WHEREFORE, the Parties in consideration of the mutual covenants set forth herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:
 
1.
Borrower shall pay Lender the amount of $550,000.00 and execute a Promissory
Note as attached hereto as Schedule A.
2.
Borrower shall execute a Promissory Note in favor Lender in the amount of
$166,473.00
3.
Lender shall execute a General Release and Satisfaction as set forth as Schedule
B, releasing Borrower of all obligations existing between the Parties except
those obligations as set forth at Schedule A and C herein.
4.
Borrower shall provide Lender with an Option Agreement authorizing Lender to
purchase 500,000 shares of common stock of Infinite Group Inc. A copy of the
Option Agreement is attached hereto as Schedule C.
5.
Borrower agrees to facilitate the removal of the restricted legend from the
restricted shares held by the Lender which the Borrower acknowledges receipt of
Certificate Number  IMC 1727 representing said shares.
6.
This Agreement may not be terminated, changed, or amended except by a written
agreement signed by the Party(s) whose rights or obligations are being changed
by said agreement.
7.
The Borrower agrees that there is no set off or counterclaim or any defense to
the obligations of the Pending Notes.
 
 
By signing this Agreement, Lender and Borrower agree to all of the above.
 
 
__________________________________________                                    
                        _____________________________________
Lender: Dr. Allan Robbins                                                    
                                                 Borrower: Infinite Group Inc.
 
 
By: /s/ Dr. Allan Robbins                                                       
                                                /s/ James A. Villa

 
_________________________________________                                    
                          ______________________________________
Dr. Allan
Robbins                                                                                                                   
James A. Villa CEO Infinite Group Inc.
 
[exhibit101000.jpg]
 
 
 
 
 
 
 
 
 
 
 

 
Schedule A
 
 
PROMISSORY NOTE
 
$166,473.00                                                                                                            
Dated: August 24, 2020
 
FOR VALUE RECEIVED, INFINITE GROUP, INC., a corporation with offices at 175
Sully’s Trail, Suite 202, Pittsford, NY 14534 (the “Borrower”), hereby promises
to pay to Dr. Allan Robbins, an individual residing at XXXXXXXXXXXXX, Webster,
NY 14580, (the “Lender”), the principal sum of One hundred sixty six thousand
four hundred and seventy three Dollars ($166,473.00), plus interest at the
annual rate of 6 percent (6%), The interest only payments are due bi-annually.
First payment to be made on February 24th, 2022 and every six (6) months
thereafter until the note is retired.
 
Term:
The term of this balloon note is forty-eight (48) months, due August 24, 2024.
 
 
Borrower shall have the right, at its option and without prior notice to Lender,
and without penalty, to prepay all or any part of the outstanding principal
amount of this Note at any time.
 
Upon the occurrence of any of the following events of default, the entire
indebtedness evidenced by this Note, including expenses of collection, shall
immediately become due and payable without further notice, presentation or
demand:
 
(i) The failure to pay an installment within ten (10) days of its due date
following the Lender’s written notice of default and demand;
 
(ii) The bankruptcy of Borrower or the filing by Borrower of a voluntary
petition under any provision of the bankruptcy laws; the institution of
bankruptcy proceedings in any form against Borrower which shall be consented to
or permitted to remain undismissed or unstayed for ninety (90) days; or the
making by Borrower of an assignment for the benefit of creditors;
 
(iii) The taking of any judgment against Borrower, which judgment is not paid in
accordance with its terms, satisfied, discharged, stayed or bonded within ninety
(90) days from the entry thereof; or
 
(iv) The assignment of this Note by Borrower, provided, however, that Borrower
may assign this Note to any person or entity that controls, is controlled by or
is under common control with, Borrower.
 
No failure on the part of Lender to exercise, and no delay in exercising, any of
the rights provided for herein, shall operate as a waiver thereof, nor shall any
single or partial exercise by Lender of any right preclude any other or future
exercise thereof or the exercise of any other right.
 
Lender shall not, without the express prior written consent of Borrower, assign,
sell, gift or otherwise transfer this Note to any third party, provided,
however, that Lender may assign this Note to any person or entity that controls,
is controlled by or is under common control with, Lender without the prior
consent of Borrower.
 
This note and agreement shall be interpreted and construed according to, and
governed by, the laws of the State of New York, excluding any laws that might
direct the application of the laws of another jurisdiction. All actions or suits
in law or equity arising out of or related to this Note and Agreement shall be
litigated in Supreme Court Monroe County, New York and shall not be removed.
 
                             Borrower agrees to pay all costs and expenses
incurred by Lender in enforcing this Note, including without limitation all
reasonable attorneys fees and expenses incurred by Lender.
 
                      Borrower agrees to pay all costs and expenses incurred by
Lender in enforcing this Note, including without limitation all reasonable
attorneys fees and expenses incurred by Lender.
 
 
                       
IN WITNESS WHEREOF, Borrower has caused this Note to be executed and delivered
as of the date set forth above.
 
 
INFINITE GROUP, INC.
 
 
 
 
By:__/s/ James A. Villa____________________
    James A. Villa, CEO
 
 
 
 

 
Schedule B
 
RELEASE
 
To all to whom these Presents shall come or Concern,
 
 
Know That DR. ALLAN ROBBINS, as RELEASOR, in consideration of the sum of FIVE
HUNDRED AND FIFTY THOUSAND AND 00/100 DOLLARS ($550,000), received from INFINITE
GROUP INC., as RELEASEE, receipt of which is hereby acknowledged, releases and
discharges INFINITE GROUP INC., the RELEASEE, RELEASEES’S administrators,
directors, officers, successors, and assigns from all claims, actions, any
causes of action, debts, sums of money, accounts, related to or arising from the
Pending Notes associated with this CAMA Agreement Dated August 24, 2020. This
Release does not affect the $166,473.00 Promissory Note Dated August 24, 2020.
 
The words “Releasor” and “Releasee” include the singular and the plural wherever
construction of this instrument dictates. This Release may only be changed in
writing.
 
 
IN WITNESS WHEREOF, the Releasor has executed this release on the 24th day of
August, 2020.
 
WITNESS:
                   _______________________________________
 
By:
                  _/S/ Dr. Allan Robbins_____________________
                  Dr. Allan Robbins
 
 
 
 
 

 
 
 
 

 
Schedule C
 
 
INFINITE GROUP, INC.
 
Stock Option Agreement
(This “Agreement”)
                                                                                                                                                   Dated:
August 24 2020
(“Grant Date”)
 
 
WHEREAS, Infinite Group, Inc., a Delaware corporation (the “Company”) Infinite
Group, Inc., a Delaware corporation (the “Company”), hereby grants Dr. Allan
Robbins (the “Optionee”) a stock option to purchase a total of 500,000 (five
hundred thousand) shares of the Company’s Common Stock, par value $.001 per
share, at the price of $.05 (5 cents) per share on the terms and conditions set
forth herein. As used herein, the term “Company” includes any affiliates of the
Company.
 
 
NOW THEREFORE, the Company and the Optionee hereby agree as follows:
 
1.
Grant of Option.
 
The Company hereby grants to the Optionee a stock option to purchase a total of
500,000 shares of the Company's Common Stock, par value $.001 per share (the
“Common Stock”), at $.05 (five cents) per share (the “Exercise Price”).
 
2.
Term.
 
This option shall expire on August 24, 2024 (“Termination Date”).
 
3.
Characterization of Options.
 
The option granted pursuant to this Agreement is intended to constitute a
non-qualified option, subject to §83 of the Internal Revenue Code of 1986, as
amended (the “Code”).
 
4.           
Exercise of Options.
 
(a)           
Subject to the termination as provided in this Agreement, this Option may be
exercised at any time on or after the Grant Date hereof, in whole or in part.
 
(b)           
This option shall be exercisable by written notice of such exercise, in the form
prescribed by the Board of Directors of the Company (the “Board”), to the
Secretary or Treasurer of the Company at its principal office. The notice shall
specify the number of shares of Common Stock for which the option is being
exercised (which number, if less than all the shares then subject to exercise,
shall be 50,000 or a multiple thereof) and shall be accompanied by payment (i)
in cash or by check in the amount equal to the Exercise Price multiplied by the
number of shares to be purchased upon exercise, or (ii) in such other manner as
the Board shall deem acceptable. No shares shall be delivered upon exercise of
any option until all laws, rules and regulations which the Board may deem
applicable have been complied with.
 
(c)           
The Optionee shall not be considered a record holder of the Common Stock
issuable pursuant to this Agreement for any purpose until the date on which the
Optionee is recorded as the holder of such Common Stock in the records of the
Company.
 
                        (d) In the event of death of the Optionee, this option
may be exercised at any time within twelve months following such date of death
by the Optionee's estate or by a person who acquired the right to exercise this
option by bequest or inheritance.
 
            (e) In no event shall this option be exercisable after the
Termination Date.
 
5.           
Anti-Dilution Provisions.
 
(a)           
If there is any stock dividend, stock split, or combination of shares of Common
Stock, the number and amount of shares then subject to this option shall be
proportionately and appropriately adjusted; no change shall be made in the
aggregate purchase price to be paid for all shares subject to this option, but
the aggregate purchase price shall be allocated among all shares subject to this
option after giving effect to the adjustment.
 
(b)           
If there is any other change in the Common Stock, including recapitalization,
reorganization, sale or exchange of assets, exchange of shares, offering of
subscription rights, or a merger or consolidation in which the Company is the
surviving corporation, an adjustment, if any, shall be made in the shares then
subject to this option as the Board may deem equitable. Failure of the Board to
provide for an adjustment pursuant to this subparagraph prior to the effective
date of any Company action referred to herein shall be conclusive evidence that
no adjustment is required in consequence of such action.
 
 

 
(c)           
If the Company is merged into or consolidated with any other corporation, or if
it sells all or substantially all of its assets to any other corporation, then
either (i) the Company shall cause provisions to be made for the continuance of
this option after such event, or for the substitution for this option of an
option covering the number and class of securities which the Optionee would have
been entitled to receive in such merger or consolidation by virtue of such sale
if the Optionee had been the holder of record of a number of shares of Common
Stock equal to the number of shares covered by the unexercised portion of this
option, or (ii) the Company shall give to the Optionee written notice of its
election not to cause such provision to be made and this option shall become
exercisable in full (or, at the election of the Optionee, in part) at any time
during a period of 20 days, to be designated by the Company, ending not more
than 10 days prior to the effective date of the merger, consolidation or sale,
in which case this option shall not be exercisable to any extent after the
expiration of such 20-day period.
6.
Investment Representation; Legend on Certificates.
 
The Optionee agrees that until such time as a registration statement under the
Securities Act of 1933, as amended (the “1933 Act”), becomes effective with
respect to the option and/or the stock, the Optionee is taking this option and
will take the stock underlying this option, for his own account, for investment
and not with a view to the resale or distribution thereof. The Company shall
have the right to place upon the face of any stock certificate or certificates
evidencing shares issuable upon the exercise of this option such legend as the
Board may prescribe for the purpose of preventing disposition of such shares in
violation of the 1933 Act, as now or hereafter provided.
 
7.
Non-Transferability.
 
This option shall not be transferable by the Optionee other than by will or by
the laws of descent or distribution and is exercisable during the lifetime of
the Optionee only by the Optionee.
 
8.
Certain Rights Not Conferred by Option.
 
The Optionee shall not, by virtue of holding this option, be entitled to any
rights of a stockholder in the Company.
 
9.
Expenses.
 
The Company shall pay all original issue and transfer taxes with respect to the
issuance and transfer of shares of Common Stock pursuant hereto and all other
direct fees and expenses necessarily incurred by the Company in connection
therewith.
 
10.
Optionee’s Representation and Warranties.
 
Other Agreements. Optionee represents and warrants that he has the full right
and authority to enter into this Agreement. Optionee further represents and
warrants that he is not obligated under any contract (including, but not limited
to, licenses, covenants or commitments of any nature) or other agreement or
subject to any judgment, decree or order of any court or administrative agency
which would conflict with his obligation to use his best efforts to perform
hereunder or which would conflict with the Company’s business and operations as
presently conducted or proposed to be conducted. Neither the execution nor
delivery of this Agreement, nor the carrying on of the Company’s business will
conflict with or result in a breach of the terms, conditions or provisions of or
constitute a default under any contract, covenant or instrument to which
Optionee is currently a party or by which Optionee is currently bound.
 
11.
Miscellaneous.
 
(a) No Implied Rights. In no event shall this option be exercisable after the
Termination Date. Nothing herein shall be deemed to create any employment.
 
(b) Notice. All notices and other communications under this Agreement shall (a)
be in writing (which shall include communications by telecopy), (b) be (i) sent
by registered or certified mail, postage prepaid, return receipt requested, by
facsimile, or (ii) delivered by hand, (c) be given at the following respective
addresses and facsimile numbers and to the attention of the following persons:
(i)           
if to the Company at:
 
Infinite Group, Inc.
175 Sully’s Trail, Suite 202
Pittsford, NY 14534
Telephone: (585) 385-0610
Facsimile: (585) 385-0614
 
(ii) 
if to Optionee, to it at the address set forth below Investor’s signature on the
signature page hereof;
 
or at such other address or facsimile number or to the attention of such other
person as the party to whom such information pertains may hereafter specify for
the purpose in a notice to the other specifically captioned “Notice of Change of
Address”, and (d) be effective or deemed delivered or furnished (i) if given by
mail, on the fifth Business Day after such communication is deposited in the
mail, addressed as above provided, (ii) if given by facsimile, when such
communication is transmitted to the appropriate number determined as above
provided in this Section and the appropriate answer back is received or receipt
is otherwise acknowledged, and (iii) if given by hand delivery, when left at the
address of the addressee addressed as above provided, except that notices of a
change of address, facsimile or telephone number, shall not be deemed furnished,
until received.
 
(c) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without reference to
conflicts of law principles. With respect to any matters that may be heard
before a court the parties agree that the venue shall be limited to the Monroe
County State Supreme Court and shall not be removed.
 
 

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective duly authorized representatives.
 
 
INFINITE GROUP, INC.
 
By: __/s/ James A. Villa___________________________
James A. Villa, Chief Executive Officer
            
Date: 8/24/2020
 
Regarding: Option agreement dated 8/24/20 for 500,000 shares of the Company’s
Common Stock, par value $.001 per share, at the Exercise Price of $.05 per
share, I accept the terms of this agreement.
 
 
__/s/ Dr. Allan Robbins_____________________________
Dr. Allan Robbins, Optionee
Date: 8/24/2020
 
Optionee’s Address:
XXXXXXXXXXXXX

Webster, NY 14580
 
 
